This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0559

                           Lawrence David Crosno, petitioner,
                                     Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent.

                                Filed January 11, 2016
                                       Affirmed
                                 Cleary, Chief Judge

                             Ramsey County District Court
                              File No. 62-K2-04-003717


Cathryn Middlebrook, Chief Appellate Public Defender, Veronica M. Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Elizabeth Lamin, Assistant County Attorney,
St. Paul, Minnesota (for respondent)


         Considered and decided by Cleary, Chief Judge; Peterson, Judge; and Reilly,

Judge.
                        UNPUBLISHED OPINION

CLEARY, Chief Judge

      Appellant Lawrence Crosno argues that the district court erred by denying his

motion for custody credit for time spent under civil commitment at the Anoka Metro

Regional Treatment Center (AMRTC). Because appellant has not demonstrated that the

AMRTC is the functional equivalent of a jail and that the time he spent there was a

condition of his felony driving while impaired (DWI) probation, we affirm.

                                        FACTS

      On November 23, 2004, appellant pleaded guilty to first-degree DWI—test refusal

(three or more prior qualified impaired-driving incidents), in Ramsey County.         On

February 1, 2005, appellant was sentenced to 42 months in prison, stayed, and placed on

probation for seven years. The probation conditions included that appellant serve 365

days in the workhouse, with 21 days custody credit, and that he follow his probation

officer’s directives regarding his chemical dependency issues.

      During the time appellant was on probation for the Ramsey County DWI, Anoka

County committed him as mentally ill and chemically dependent, and appellant was in

and out of AMRTC. Appellant also violated his probation numerous times. Probation

was continued after each violation so as not to interfere with his mental health services,

and he received local jail time as a consequence. On September 16, 2010, appellant’s

probation was revoked after he admitted consuming alcohol and committing a new felony

DWI—test refusal, in Cass County. At the revocation hearing, appellant argued that he

should not go to prison based on his serious and persistent mental illness, citing Minn.


                                            2
Stat. § 609.1055 (2010). Alternatively, appellant asked for credit for time he spent at

AMRTC under civil commitment. The district court executed the 42-month sentence

with 379 days of custody credit for time served in jail and in the workhouse. The district

court gave the parties an opportunity to brief the issue of whether appellant was entitled

to credit for time spent at AMRTC under the civil commitment.

       After considering the parties’ submissions, the district court denied credit for the

time appellant was committed at AMRTC in a December 22, 2010 order. The order

concluded that appellant “failed to produce any evidence that AMRTC is the ‘functional

equivalent’ of a correctional facility,” and that the brochure from AMRTC, which the

state provided, “suggests that it is a hospital that lacks the restrictions of a correctional

facility.” The court also concluded that appellant “failed to produce any evidence that

would suggest that his hospitalization at AMRTC was a condition of his criminal

sentence or that it was intended for any purpose other than treatment.”

       Appellant subsequently filed motions to correct his sentence under Minn. R. Crim.

P. 27.03, subd. 9, seeking credit for 577 days he spent at AMRTC. This appeal is taken

from the March 4, 2015 order denying appellant’s motion to correct his sentence.

                                     DECISION

       “The decision to award custody credit is not discretionary with the district court.”

State v. Johnson, 744 N.W.2d 376, 379 (Minn. 2008) (citing Minn. R. Crim. P. 27.03,

subd. 4(B)). “‘Awards of jail credit are governed by principles of fairness and equity and

must be determined on a case-by-case basis.’” State v. Arend, 648 N.W.2d 746, 748

(Minn. App. 2002) (quoting State v. Bradley, 629 N.W.2d 462, 464 (Minn. App. 2001),


                                             3
review denied (Minn. Aug. 15, 2001)). But custody credit has traditionally been limited

to time spent in jails, workhouses, and regional correctional facilities. Compare Arend,
648 N.W.2d at 748 (citing Minn. Sent. Guidelines III.C.3. (2002)) with Minn. Sent.

Guidelines cmt. 3.C.04 (2015) (“The Commission takes no position on the applicability

of jail credit for time spent in other residential facilities, electronic monitoring, etc., and

leaves it to the sentencing authority to determine whether jail credit should be granted in

these situations.”).

       The “defendant bears the burden of establishing that [he] is entitled to jail credit.”

State v. Garcia, 683 N.W.2d 294, 297 (Minn. 2004). “A district court’s decision whether

to award credit is a mixed question of fact and law; the court must determine the

circumstances of the custody the defendant seeks credit for, and then apply the rules to

those circumstances.” Johnson, 744 N.W.2d at 379. We review the district court’s

factual findings for clear error, but we review the interpretation of the rules of criminal

procedure de novo. Id.

       In the March 4, 2015 order denying credit for time spent at AMRTC, the district

court considered “new documentation” regarding appellant’s civil commitment. But the

district court again rejected appellant’s request for credit for time spent at AMRTC,

concluding that his confinement was for treatment of his chemical dependency and

psychological issues not punishment, that it was not a condition of his probation, and that

it was not the result of a rule 20 examination. Additionally, the court concluded that the

“hold” placed on appellant pending transfer to AMRTC was not a new condition of

probation but was to “facilitate the civil commitment process.”


                                              4
         In order to be entitled to jail credit for time spent in a residential treatment facility,

appellant has the burden to establish that the residential treatment facility “imposes

essentially the same limitations on a person’s freedom as a jail, workhouse, or regional

correctional facility.” Asfaha v. State, 665 N.W.2d 523, 527 (Minn. 2003). The focus is

on the “level of confinement and limitations imposed,” rather than the label attached to a

particular facility. Id. at 528. Appellant appears to rely on his own pro se motions as the

authority that AMRTC is a closed and locked facility. The district court considered the

brochure in the December 22, 2010 order and found AMRTC “lacks the restrictions of a

correctional facility.” In the March 4, 2015 order, the district court also concluded that

appellant had failed to show that AMRTC was the functional equivalent of a correctional

facility.

         Appellant has the burden to demonstrate that he is entitled to credit for time at

AMRTC. Based on the record, the district court’s determination that AMRTC was not

the functional equivalent of a jail, workhouse, or regional correctional facility was not

error.

         But even if appellant demonstrated that AMRTC is a secure treatment facility that

is the functional equivalent of a jail, workhouse, or regional correctional facility, he is not

entitled to credit unless he can demonstrate that the time he spent there was related to his

DWI conviction. See Johnson, 744 N.W.2d at 380 (holding that criminal defendant is not

entitled to custody credit for time spent in secure treatment facility when placement in

facility is based on prior civil commitment and is unrelated to criminal charges for which

he was sentenced); see also Asfaha, 665 N.W.2d at 527-28 (holding that criminal


                                                 5
defendant who, as a condition of probation, is required to complete treatment at a

residential facility, is entitled to receive jail credit if the level of confinement and

limitations imposed are the functional equivalent of a jail, workhouse, or regional

correctional facility).

       Appellant contends that the district court erred in finding that the commitment was

unrelated to his DWI conviction. Appellant distinguishes Johnson on the grounds that,

unlike that case, he was ordered to abide by the terms of his civil commitment as a

condition of his continued DWI probation. The record does not support appellant’s

contention.

       After his probation was revoked and the 42-month sentence executed in 2010,

appellant submitted documents to the district court, along with a memorandum of law,

showing the specific dates of his Anoka County commitment to AMRTC as mentally ill

and chemically dependent.     Appellant was originally committed as mentally ill and

chemically dependent on August 10, 2006—approximately two years after the DWI

conviction—and the commitment was continued to January 30, 2007. Appellant was

recommitted on October 25, 2007 for 12 months, and recommitted again on October 7,

2008, for 12 months.

       In the December 22, 2010 order denying credit for time spent at AMRTC, the

district court reviewed the register of actions for the DWI and determined that appellant’s

hospitalizations at AMRTC were only related to his civil commitment and were not

imposed as conditions of his DWI probation. In the March 4, 2015 order, the district

court similarly determined that “the civil commitment proceedings in Anoka County


                                            6
[were] unrelated to the crime for which Defendant was sentenced in this case.” The

record supports these determinations.

       Commitment at AMRTC was not an original condition of appellant’s felony DWI

probation. The commitment came after appellant was sentenced and was imposed by a

different county. And contrary to appellant’s contention that commitment was made a

condition of the probation violations, the record actually reflects that the district court

was sensitive to appellant’s mental health issues. The district court declined to impose

additional jail consequences or execute appellant’s sentence so as not to interfere with his

treatment under the civil commitment, but did not make commitment a condition of

probation.

       For example, the record of the March 31, 2008 probation violation hearing reflects

that the district court gave appellant credit for four days and returned him to probation on

the original terms and conditions, with the additional condition that he “follow the

requirements of the foster home,” where he was residing under the terms of the civil

commitment. At the probation violation hearing on March 10, 2009, the district court

imposed 120 days in the workhouse as a consequence, instead of returning him to the

traumatic brain injury program at the Courage Center, and directed appellant to abide by

the case management team and treatment providers in connection with his civil

commitment. And on July 21, 2009, the district court declined to send appellant to prison

because appellant was also subject to a hold for revocation of his provisional discharge

under the civil commitment. Although the district court ordered appellant held at the jail,

this was to facilitate transfer to AMRTC when a bed became available.


                                             7
       Appellant’s civil commitment was due, in part, to his continued use of alcohol, but

appellant has not demonstrated that it was related to the Ramsey County DWI conviction.

Appellant was not ordered to serve time at AMRTC as a condition of probation or as a

consequence for violating probation.          The record supports the district court’s

determination that the commitment was separate from the DWI and for the purposes of

treatment. See Johnson, 744 N.W.2d at 380 (declining to grant credit where defendant

was in secure treatment facility for purposes of treatment and not as condition of

probation). Appellant has, therefore, failed to demonstrate that he is entitled to credit for

time spent at AMRTC, even if that facility is the equivalent of a jail, workhouse, or

correctional facility.

       Affirmed.




                                             8